Citation Nr: 0332202	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-03 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to service-connected right knee disorder.

2.  Entitlement to service connection for status post left 
inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Louis A. deMier-LeBlanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to January 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the above claims.

The issue of entitlement to service connection for a left 
knee disorder secondary to service-connected right knee 
disorder will be addressed in the Remand portion of this 
decision.

In June 2002, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided, during which 
she raised the issues of entitlement to an increased 
disability rating for a service-connected right knee Baker's 
cyst, degenerative joint disease, status post arthroscopy X2; 
and entitlement to a total disability rating based on 
individual unemployability.  The veteran has also raised an 
application to reopen a claim for service connection for a 
low back disability.  (An April 1988 RO decision denied the 
veteran's original claim for service connection for a low 
back disorder; it is apparent that he did not complete his 
appeal by filing a timely substantive appeal and the April 
1988 decision is final.)  The Board does not have 
jurisdiction of these issues as they have not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet.App. 9 
(1993); Roy v. Brown, 5 Vet.App. 554 (1993).  Jurisdiction 
does indeed matter and it is not "harmless" when the VA, 
during the claims adjudication, process fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993).  An application that is not in 
accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 2002).  The issues are, therefore, 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's status post left inguinal herniorrhaphy was not 
incurred in or aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for status 
post left inguinal herniorrhaphy have not been met.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her as to 
whether she or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate her claim by means of 
the discussions in the July 2001 rating decision, the 
February 2002 Statement of the Case (SOC), and the March 2003 
Supplemental Statement of the Case (SSOC).  She was 
specifically told about the requirements to establish 
successful claims, and of the reasons that the evidence in 
her case was inadequate.  The veteran was further informed of 
which information and evidence she was to provide to VA and 
of which information and evidence VA would obtain on her 
behalf by means of the foregoing correspondence, as well as a 
March 2001 letter from the RO.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available VA and 
private medical treatment records.  There is no indication of 
relevant available medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded appropriate VA examinations 
in January 2001, April 2001, and October 2002.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the March 
2001 letter that it would be to the veteran's benefit to 
submit any additional evidence as soon as possible.  The RO 
also told the veteran that she should submit additional 
evidence within 60 days, but it also informed her that such 
evidence must be received by VA within one-year from the date 
of the letter or retroactive benefit would not be payable.  
Thus, the RO notified the veteran that she ultimately had one 
year to submit evidence, and therefore, the Board finds that 
there is no prejudice to the appellant as a result of any 
legal deficiency in the VCAA notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of a left inguinal hernia 
during her period of active service.

A VA examination report dated in April 2001 shows that the 
veteran reported a history of a left inguinal herniorrhaphy 
in 1993 at the Tonsquilla VA Hospital in Alabama.  It was 
noted that the inguinal region was well healed, with no 
evidence of recurrence, and with a well healed scar.

A lay statement from a fellow service person received in July 
2002, shows that it was indicated that the veteran had 
developed an inguinal hernia and was complaining of pain 
during her period of active service.  The statement added 
that the fellow service person had been assigned to the same 
barracks room wherein she witnessed the veteran's condition.

In June 2002, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  She 
reported that she had a hernia in service, beginning in basic 
training, but that she had never complained about it, and 
that it was not visible when she was seen for medical 
evaluation for other conditions during service.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
status post left inguinal herniorrhaphy.  Service medical 
records, including a Medical Board examination in October 
1987 that included a complete review of systems, are negative 
for any complaints or findings of a left inguinal hernia.  
The post-service medical evidence shows that the veteran 
underwent a left inguinal herniorrhaphy in 1993, more than 
four years following separation from service.  However, there 
was no indication that this was in any way related to 
service.

Thereafter, the April 2001 VA examination revealed a current 
diagnosis of a well healed status post left inguinal 
herniorrhaphy scar with no evidence of recurrence.  As such, 
there is no competent medical evidence of record that the 
veteran has a current disability that has been etiologically 
related to her period of active service.

Any contentions by the veteran or her fellow service person 
that she has current residuals of a left inguinal 
herniorrhaphy that are somehow related to her active service, 
even if presented as sworn testimony, are not competent.  
There is no indication that they possess the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for status post left inguinal herniorrhaphy.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for status post left 
inguinal herniorrhaphy is denied.


REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim of 
entitlement to service connection for a left knee disorder 
secondary to service-connected right knee disorder so that 
she is afforded every possible consideration and to comply 
with due process.  VA's duty to notify and assist has been 
significantly expanded to include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The veteran is currently service connected for a right knee 
disability described as right knee Baker's cyst, degenerative 
joint disease, status post arthroscopy X2.

A private medical record dated in October 2000 from R. C. 
Nebot, M.D., shows that the veteran underwent an arthroscopy 
of the left knee with sinovectomia and excision of a poplital 
cyst in June 1998.  It was noted that her history was 
significant for arthroscopic surgeries of the right knee, 
with reported pain, instability, and binding of the right 
knee.  The physician concluded that under medical 
probability, the findings of the left knee could have a 
causal relationship in the pathology of the right knee.

A VA examination report dated in January 2001 shows a 
diagnosis of status post left knee arthroscopic surgery.  It 
was noted that her service medical records were negative for 
a left knee condition and that there was no evidence of a 
left knee condition from her discharge up to 1999.  It was 
also noted that the October 2000 statement from Dr. Nebot had 
been considered, but that it was the examiner's opinion that 
the veteran's present left knee disorder was not secondary or 
etiologically related to the service-connected right knee 
disability.

During her June 2002 personal hearing, the veteran reported 
that her physicians had related to her that it was normal for 
one knee to be affected by the other.  She indicated that the 
limping caused by her right knee disability resulted in 
damage to her left knee. 

Initially, the Board notes the conflicting medical opinions 
as to the etiology of the current left knee disorder.  
Additionally, neither Dr. Nebot nor the VA examiner in 
January 2001 opined as to whether the current left knee 
disorder was aggravated by the service-connected right knee 
disorder.  See Allen, 7 Vet. App. at 439.  

In light of the conflicting evidence, the Board is of the 
opinion that the veteran should be examined by a VA 
specialist in orthopedics that has not previously examined 
her, with the benefit of the entire claims folder to be 
considered in conjunction with the examination, so that an 
additional opinion may be rendered.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim, and of the impact 
of the notification requirements on his 
claim.  The veteran must be notified that 
he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  The RO must ask the veteran to 
identify all medical care providers who 
have evaluated or treated her for a left 
knee disorder since her separation from 
service.  Obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder.

3.  Thereafter, the RO must make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination for the purpose of determining 
the nature and etiology of any left knee 
disability that may be present.  The claims 
file and a separate copy of this Remand must 
be made available to and reviewed by the 
clinician in conjunction with the 
examination.  The examination report must be 
annotated that the claims file was in fact 
reviewed in conjunction with the examination.  
All tests that are deemed necessary should be 
conducted.  

The doctor is asked to provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
any currently diagnosed left knee disorder 
found to be present was either caused or 
aggravated (worsening of underlying knee 
condition versus a temporary flare-up of 
symptoms) by the veteran's service-
connected degenerative joint disease of 
the right knee, with a Baker's cyst and 
history of two arthroscopic surgeries.  It 
is requested that the doctor discuss the 
prior medical evidence and reconcile any 
contradictory evidence.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion.  If 
further testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further claim adjudication.

5.  Readjudicate the veteran's claims for 
service connection for left knee disorder 
secondary to service-connected right knee 
disorder.  If the benefit sought on 
appeal remains denied, provide the 
veteran and her representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



